Citation Nr: 1638118	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-08 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and depressive disorder.

4.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1975 to July 1979 and from November 1980 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder and a lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2007 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to show that his acquired psychiatric disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  In a July 2007 rating decision, the Veteran's claim for service connection for a lumbar spine disorder was denied as the evidence failed to show that his lumbar spine disorder was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
3.  The evidence received since the July 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

4.  The evidence received since the July 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The July 2007 rating decision denying service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

3.  New and material evidence has been received since the July 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  New and material evidence has been received since the July 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and lumbar spine disorder were denied in July 2007.  The Veteran did not appeal the July 2007 rating decision, nor did he submit any new and material evidence within a year of the July 2007 rating decision.  See 38 C.F.R. §3.156(b).  The July 2007 rating decision thereby became final.

At the time of the July 2007 rating decision, the record consisted of the Veteran's military personnel records and service treatment records (STRs).

Evidence received since the July 2007 rating decision includes private medical evidence, VA medical evidence, and the Veteran's testimony regarding psychological stressors and injuring his back.  In addition, the record shows that the Veteran applied for Social Security Administration (SSA) disability benefits.  For purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the Veteran's testimony is presumed credible for the limited purpose of reopening the claim.

When this is done, his testimony is considered both new and material and is therefore sufficient to reopen the previously-denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened

New and material evidence has been presented, and the claim of entitlement to service connection for a lumbar spine disorder is reopened


REMAND

Regarding the Veteran's service connection claims, the Veteran testified that he treated at Eisenhower Hospital at Fort Gordon for psychiatric complaints during his active service.  However, the record contains no evidence from Eisenhower Hospital or STRs from the Veteran's second period of service.  He also testified that he injured his back in service.  STRs from his first period of service shows that he reported back pain beginning in November 1978.  Finally, it the Veteran has filed for SSA disability benefits.

A remand is necessary to obtain these outstanding records.  Furthermore, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, medical opinions are necessary to adjudicate the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Seek to obtain the Veteran's in-service treatment records from the Eisenhower Hospital at Ford Gordon.
 
 2.  Seek to obtain any Social Security Administration (SSA) records.

3.  Seek to obtain the Veteran's STRs from his second period of service from November 1980 to August 1985.

4.  After all outstanding records have been obtained, schedule the Veteran for a VA psychiatric examination, with a psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.   

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current acquired psychiatric disorder either began during or was otherwise caused by the Veteran's active service (January 1975 to July 1979 and November 1980 to August 1985).  Why or why not?

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any lumbar spine disorder.  

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent or greater) that any current lumbar spine disorder either began during or was otherwise caused by the Veteran's active service.  Why or why not?

In so doing, the examiner should consider the Veteran's back complaints in 1979, the May 1980 letter from the Veteran's superior officer describing the Veteran's in-service back complaints, and his normal VA physical examination in 1980.

6.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


